PER CURIAM.
Appellant, Calvin Anderson, raises two issues on appeal. His first argument is that the court erred in admitting into evidence a photographic lineup comprised of photos that were identifiable as “mug shots”. We hold the error in' admitting the photos to be harmless. See D’Anna v. State, 453 So.2d 151 (Fla. 1st DCA 1984).
Appellant’s second issue is directed to the mandatory minimum term of his three year sentence. We affirm based on Anderson v. State, 736 So.2d 1260 (Fla. 4th DCA 1999).
AFFIRMED.
DELL, STONE and SHAHOOD, JJ., concur.